Appeal from a judgment of the County Court of Albany County (Clyne, J.), rendered November 22, 1983, convicting defendant, upon his plea of guilty, of the crime of sexual abuse in the first degree.
Defendant waived indictment and pleaded guilty to a superior court information charging him with a single count of sexual abuse in the first degree. The plea was accepted in full satisfaction of all charges against defendant involving two incidents of sexual contact between defendant and his 14-year-old stepdaughter. Defendant was thereafter sentenced, pursuant to the negotiated plea, to an indeterminate sentence of imprisonment with a maximum of 5 years and a minimum of 1% years. This appeal ensued.
Defendant’s first contention is that his plea was improperly taken because there was no factual support for the element of forcible compulsion, an element of the crime of sexual abuse in the first degree (see Penal Law, § 130.65, subd 1). Defendant, however, has not preserved this argument for review (see People v Pellegrino, 60 NY2d 636; People v Nasti, 90 AD2d 507). In any event, a review of the record reveals that, under the circumstances, County Court properly accepted the plea (see People v Miller, 42 NY2d 946, 947).
Next, in his final contention, defendant asserts that he was denied effective assistance of counsel. This contention is also without merit.
Judgment affirmed. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.